       Case 4:20-cv-04326 Document 1 Filed on 12/22/20 in TXSD Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                   :
Sarah Farrow,                                      :
                                                     Civil Action No.: 4:20-cv-4326
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
                                                     COMPLAINT
Paramount Recovery Systems,                        :
                                                     JURY
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Sarah Farrow, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Sarah Farrow (“Plaintiff”), is an adult individual residing in

Houston, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, Paramount Recovery Systems (“Paramount”), is a Texas business

entity with an address of 7524 Bosque Boulevard, Suite L, Waco, Texas 76712, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
      Case 4:20-cv-04326 Document 1 Filed on 12/22/20 in TXSD Page 2 of 4




                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.      A financial obligation (the “Debt”) was allegedly incurred to an original creditor

(the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to Paramount for collection, or

Paramount was employed by the Creditor to collect the Debt.

       9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     Paramount Engages in Harassment and Abusive Tactics

       10.     On or around February 4, 2020, Paramount called Plaintiff in an attempt to collect

the Debt.

       11.     Paramount advised Plaintiff that the Debt was incurred by “Hunter King” for a

medical bill with the date of service in 2014.

       12.     Plaintiff informed Paramount that “Hunter King” was unknown to her. Plaintiff

informed Paramount that her son’s name was Hunter but he was born in 2017. As such, Plaintiff

disputed the validity and ownership of the Debt.

       13.     In response, Paramount stated that it would notate its system accordingly, and

further warned Plaintiff that the Debt would appear on her credit as unpaid debt.

C.     Plaintiff Suffered Actual Damages

       14.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.
                                                 2
      Case 4:20-cv-04326 Document 1 Filed on 12/22/20 in TXSD Page 3 of 4




       15.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       16.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       17.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       18.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       19.     The Defendant’s conduct violated 15 U.S.C. § 1692e(8) in that Defendant

threatened to communicate false credit information.

       20.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       21.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       22.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                                                 3
     Case 4:20-cv-04326 Document 1 Filed on 12/22/20 in TXSD Page 4 of 4




                    against the Defendant;

                3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                    § 1692k(a)(3) against the Defendant;

                4. Actual damages from the Defendant for the all damages including emotional

                    distress suffered as a result of the intentional, reckless, and/or negligent

                    FDCPA violations and intentional, reckless, and/or negligent invasions of

                    privacy in an amount to be determined at trial for the Plaintiff;

                5. Punitive damages; and

                6. Such other and further relief as may be just and proper.


                      TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: December 22, 2020
                                             Respectfully submitted,

                                             By /s/ Jody B. Burton

                                             Jody B. Burton, Esq.
                                             CT Bar # 422773
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: jburton@lemberglaw.com
                                             Attorneys for Plaintiff




                                                4
